EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with J. Peter Fasse on 3/10/2022

The application has been amended as follows: 

	Claims 3 and 4 are no longer considered withdraw.  

	Claim 11, lines 12-13 are amended from “wherein the at least two counter tool bodies of the at least one group lie outside of a common circle in the rest surface of the lower tool” to 
	-- wherein the at least two counter tool bodies of the at least one group lie outside of an imaginary circle in the rest surface of the lower tool, wherein the circle is concentric to the lower positioning axis at a distance from the lower positioning axis that is smaller than a distance from the lower positioning axis to the at least two counter tool bodies of the at least one group,--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or disclose a tool or method for machining planar workpieces with at least one tool body arranged on the upper main body opposite the shaft and wherein the at least two counter tool bodies of the at least one group of counter tool bodies lie outside of an imaginary circle in the rest surface of a lower tool body, wherein the circle is concentric to the lower positioning axis at a distance from the lower positioning axis that is smaller than a distance from the lower positioning axis to the at least two counter tool bodies of the at least one group and  wherein, in the at least one group, a counter cutting contour of a first counter tool body corresponds to the cutting contour of the at least one tool body with a first cutting gap width and the counter cutting contour of a second or further counter tool body corresponds to the cutting contour of the at least one tool body with a second or further cutting gap width.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA M LEE/Primary Examiner, Art Unit 3724